DETAILED ACTION

Status of Claims
Claims 1, 4-12, and 17-20 are pending.  Of the pending claims, claims 1 and 4-12 are presented for examination on the merits, and claims 17-20 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 was filed after the mailing date of the non-final Office action on 11/26/2021.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al., “Magnetic properties of Sm-Fe-N bulk magnets produced from Cu-plated Sm-Fe-N powder,” AIP Advances, 7, 056204 (2017) (“Saito”) (provided in file on 08/21/2020).
Regarding claim 1, Saito teaches a magnet produced by sintering (sintered magnet).  Page 056204-1 – “EXPERIMENT” section.  The magnet is made of Sm-Fe-N powder (crystal phase composed of a plurality of Sm-Fe-N-based crystal grains) with Cu plated thereupon and covering the Sm-Fe-N powder (non-magnetic metal phase between the Sm-Fe-N-based crystal grains adjacent to each other).  FIG. 1; page 056204-2 – “RESULTS AND DISCUSSION” section.
In one embodiment, there is no XRD (X-ray diffraction) peak of α-Fe phase when the sintering temperature is 473 K (ratio of Fe peak intensity to SmFeN peak intensity is 0.2 or less).  Fig. 3(a); page 056204-3.  
In another embodiment, there is a trace of α-Fe phase in XRD patterns in magnets sintered at 523 K and higher.  Fig. 3(b)-(d); pages 056204-3 and 056204-4 – bridging paragraph.  In another embodiment, there is a clear diffraction peak of α-Fe phase in magnets sintered at 673 K.  Fig. 3(e); pages 056204-3 and 056204-4 – bridging paragraph.  Even in the case of the clear diffraction peak (Fig. 3(e)) and in the case of the trace diffraction peak (Fig. 3(b)-(d)), the ratio of Fe peak intensity to SmFeN peak intensity appears 0.2 or less, thereby falling within the claimed range.
A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Saito discloses specific examples that fall within the claimed ranges, Saito anticipates the claimed invention.
Regarding claim 4, the magnets consist of the Sm2Fe17N3 and Cu phases.  Page 056204-3.  This indicates that the Cu stayed intact and did not migrate into the Sm-Fe-N powder (the amount of nonmagnetic metal contained in the crystal phase is 1 mass% or less).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-360501 (A) to Kasai et al. (“Kasai”) (abstract and computer-generated translation).
Regarding claim 1, Kasai teaches a R-Fe-N magnet that has been hot pressed (sintered magnet).  R can be Sm.  Para. [0019], [0021].  The magnet contains Sm-Fe-N raw material powder (crystal phase composed of a plurality of Sm-Fe-N-based crystal grains) and low-melting point binder (metal phase present between the Sm-Fe-N-based crystal grains adjacent to each other).  Abstract; para. [0005], [0011], [0015], [0017].  
The low-melting point binder can be Al.  Abstract; para. [0005].  Alternatively, the low-melting point metal can be an R-Fe eutectic alloy such as Sm(75)Fe(25) (R=Sm).  Para. [0011].  The eutectic alloy may optionally contain an alloying element ‘T’ that is added to reduce the melting point, where T can be Cu, Ti, Zr, and/or Al.  Para. [0017]; claim 3.  Since the low-melting point metal or metal alloy acts as a binder, it covers surfaces of the Sm-Fe-N powder particles in order to bond them and yield the consolidated magnet.
The R-Fe-N is not decomposed.  Para. [0006], [0012].  This suggests that there is no α-Fe phase, making the X-ray diffraction ratio of the Fe peak intensity to the SmFeN peak intensity is 0.2 or less.
Regarding claim 4, the binder and the raw material powder may be caused to react (para. [0014]), but this is optional.  This indicates that the binder can be stabilized and kept separate from the raw powder (ratio of nonmagnetic metal in the crystal phase is 1 mass% or less).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, as applied to claim 1 above, and further in view of US 6,413,327 (B1) to Okajima et al. (“Okajima”).
Regarding claims 5 and 11, Saito is silent regarding the amounts of oxygen and carbon in the magnet.
Okajima, directed to nitride-rare earth magnets, teaches that O (oxygen) and C (carbon) are inevitably present in the production process and that they are impurities.  Col. 6, lines 49-52.  Oxygen should be limited to 0.25 wt.%, and carbon should be limited to 0.1 wt.% or less.  Col. 6, lines 52-55; claim 6.  When carbon is limited, the α-Fe is preferably suppressed.  Col. 6, lines 55-57.  It would have been obvious to one of ordinary skill in the art to have limited the amount of oxygen and carbon in Saito’s magnets to the amounts suggested by Okajima because low amounts of oxygen and carbon would improve the purity of the magnets.  Additionally, low amounts of carbon would promote the suppression of α-Fe phase, which is consistent with the desired objectives and the results obtained by Saito.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, as applied to claim 1 above, and further in view of JP H05-190311 (A) to Fukuno et al. (“Fukuno”) (abstracts and computer-generated translation).
Regarding claims 6-8, Saito is silent regarding the thickness of the Cu covering the Sm-Fe-N powders in the magnet.
Fukuno, directed to R(Sm)-T(Fe)-N magnets, teaches coating the magnetic powder with non-magnetic coating.  Page 4 – third and fourth paragraphs.  The thickness of the non-magnetic coating is 5 nm or more with no particular upper limit but is usually 5 µm or less.  Page 4 – sixth paragraph.  The non-magnetic coating suppresses reverse magnetic domain generation in the surface of the particles to achieve high coercivity in the magnet.  Page 4 – third paragraph.  It would have been obvious to one of ordinary skill in the art to have made the thickness of the Zn covering in Saito 5 nm to 5 µm, as suggested by Fukuno, because it would enhance the coercivity of the magnet.
Regarding claims 9 and 10, Saito teaches a coercivity of 9.5 kOe (abstract; page 056204-5), which does not fall within the claimed range.  However, Fukuno teaches that coating thicknesses of 5 nm or more, preferably 10 nm or more, enhances the coercive force.  Page 4 – sixth paragraph.  It would have been obvious to one of ordinary skill in the art to have modified the coating thickness to a value sufficient to achieve a desired coercivity, such as the claimed coercivity, in order to improve the magnetic properties of the sintered magnet.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, as applied to claim 1 above, alone, or optionally further in view of Okajima.
Regarding claim 12, Saito shows Sm-Fe-N powders having a length of about slightly less than 1 µm to about 5 µm, based on the scale bar in FIG. 1.  Page 056204-2.  Since the grain size of the powders cannot exceed the particle size, the grain size of the Sm-Fe-N powders in the sintered magnet would be at most about slightly less than 1 µm to about 5 µm, which overlaps the claimed range.
Alternatively regarding claim 12, Saito is silent regarding the grain size of the Sm-Fe-N powders in the sintered magnet.
Okajima, directed to nitride-rare earth magnets, teaches that the average crystal grain size of the hard magnetic phase is 0.01-1 µm in order to obtain high magnetic properties.  Col. 7, lines 3-5.  If this size is exceeded, the iHc (coercivity) is dramatically decreased.  Col. 1, lines 16-20; col.  7, lines 7-11.  Therefore, it would have been obvious to one of ordinary skill in the art to have controlled the grain size of the Sm-Fe-N powders to the size taught by Okajima because a finer grain size would enhance the magnetic properties of the sintered magnet.

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai, as applied to claim 1 above, and further in view of Okajima.
Regarding claims 5 and 11, Kasai is silent regarding the amounts of oxygen and carbon in the magnet.
Okajima, directed to nitride-rare earth magnets, teaches that O (oxygen) and C (carbon) are inevitably present in the production process and that they are impurities.  Col. 6, lines 49-52.  Oxygen should be limited to 0.25 wt.%, and carbon should be limited to 0.1 wt.% or less.  Col. 6, lines 52-55; claim 6.  When carbon is limited, the α-Fe is preferably suppressed.  Col. 6, lines 55-57.  It would have been obvious to one of ordinary skill in the art to have limited the amount of oxygen and carbon in Kasai’s magnets to the amounts suggested by Okajima because low amounts of oxygen and carbon would improve the purity of the magnets.  Additionally, low amounts of carbon would promote the suppression of α-Fe phase, which is consistent with the objective of suppressing decomposition of Sm-Fe-N powder disclosed by Kasai.
Regarding claim 12, Kasai is silent regarding the grain size of the Sm-Fe-N powders in the magnet.
Okajima, directed to nitride-rare earth magnets, teaches that the average crystal grain size of the hard magnetic phase is 0.01-1 µm in order to obtain high magnetic properties.  Col. 7, lines 3-5.  If this size is exceeded, the iHc (coercivity) is dramatically decreased.  Col. 1, lines 16-20; col.  7, lines 7-11.  Therefore, it would have been obvious to one of ordinary skill in the art to have controlled the grain size of the Sm-Fe-N powders to the size taught by Okajima because a finer grain size would enhance the magnetic properties of the sintered magnet.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai, as applied to claim 1 above, and further in view of Fukuno.
Regarding claims 6-8, Kasai is silent regarding the thickness of the Cu covering the Sm-Fe-N powders in the magnet.
Fukuno, directed to R(Sm)-T(Fe)-N magnets, teaches coating the magnetic powder with non-magnetic coating.  Page 4 – third and fourth paragraphs.  The thickness of the non-magnetic coating is 5 nm or more with no particular upper limit but is usually 5 µm or less.  Page 4 – sixth paragraph.  The non-magnetic coating suppresses reverse magnetic domain generation in the surface of the particles to achieve high coercivity in the magnet.  Page 4 – third paragraph.  It would have been obvious to one of ordinary skill in the art to have made the thickness of the Zn covering in Kasai 5 nm to 5 µm, as suggested by Fukuno, because it would enhance the coercivity of the magnet.
Regarding claims 9 and 10, Kasai teaches various examples where the coercivity (iHc) exceeds 11.5 kOe and 11.9 kOe.  For example, Sample Nos. 2, 3, and 4, which contain Sm in the binder (Sm-Fe eutectic), have coercivities of 12.0 kOe, 15.5 kOe, and 12.6 kOe, respectively.  Table 2; para. [0021], [0022].  In another example, Sample Nos. 1, 6, 7, and 11 are Sm-Fe binders containing Cu, Ti, Zr, and Al, respectively, and having coercivities of 13.5 kOe, 13.8 kOe, 12.9 kOe, and 13.5 kOe, respectively.  Table 3; para. [0024], [0025].

Response to Arguments
Applicant’s arguments have been considered, but they are moot in view of the new grounds of rejection.  The Saito reference relied upon in the previous non-final rejection is not being used to reject the instant claims.

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure:
Zinkevich et al., "Thermodynamics of Fe-Sm, Fe-H, and H-Sm systems and its application to the hydrogen-disproportionation-desorption-recombination (HDDR) process for the system Fe17Sm2-H2," Journal of Alloys and Compounds, 339 (2002), pp. 118-139, discloses a Fe-Sm phase diagram.  Fig. 1 at p. 130.  The Fe-Sm eutectic phase changes from liquid to Fe2Sm and α-Sm.  Table 6 at page 130.
"Glossary of Metallurgical and Metalworking Terms," Metals Handbook, ASM Handbooks Online, ASM International, 2002, pp. 1,21,125,182,257, discloses definitions for the terms binder, hot pressing, and pressure sintering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 29, 2022